﻿71.	Mr. President, on behalf of the Government of Finland, I have the honour to extend to you our warmest congratulations and best wishes for success in your high office. Cordial relations between our two countries make our sentiments towards you, Sir, exceptionally warm.
72.	I also have the pleasure of extending a welcome to Solomon Islands, as the one hundred and fiftieth Member of the United Nations. The admission of Solomon Islands marks a further step towards the goal of universality to which the United Nations is committed through its Charter.
73.	The United Nations has continued to be ever more involved in a number of important developments during the past year. Many of those developments reflect the key political, economic and social issues of our times. The tasks and challenges that the United Nations is expected to deal with increase continuously. That puts a great strain on its resources. We should see to it that the United Nations is adequately equipped to discharge its duties. The unique position and possibilities of the World Organization are markedly manifest in its role as a major peace-making and peace-keeping force. Success in those endeavours strengthens the profile of the United Nations as a centre for harmonizing the action of nations for the maintenance of international peace and security, as provided for in the Charter.
74.	In the assessment of my Government, the political situation in Europe has remained balanced and stable. The first review session in Belgrade of the Conference on Security and Co-operation in Europe, which concluded its work last March, gave emphasis to the significance of that Conference as a continuous process in promoting detente in Europe. It is true that many Governments had higher expectations with regard to the results of the Belgrade session than were ultimately achieved in the concluding document.  So had my Government. More important, however: the participating Governments renewed their commitment to implement fully all the provisions of the Helsinki Final Act.  The process will continue; other meetings will follow. The Belgrade session was—and should be seen as—a step forward, not an end in itself.
75.	Disarmament is an imperative for detente. That is true in Europe as well as in the whole world. Although the atmosphere of lessening tensions and increasing cooperation in Europe is yet to be translated into tangible results in the military field, the talks on the reduction of armed forces and armaments in Central Europe continue. Recently some promising signs have emerged from those talks. My Government hopes that they will lead to an early agreement. On the global level, the tenth special session of the General Assembly, which was devoted to disarmament, made a positive contribution. My Government was pleased that the Final Document of the special session [resolution S-10/2] was adopted by consensus. That consensus highlighted one of the central purposes of the United Nations: the search for security through disarmament.
76.	The Final Document of the special session deals with the entire range of disarmament issues in both procedural and substantive terms. With regard to many issues, my Government would have preferred to sec the Final Document spell out more explicit provisions and obligations. That is particularly true of the issue of the non-proliferation of nuclear weapons and the question of nuclear- weapon-tree zones, as well as other means of strengthening the security of States that do not possess nuclear weapons.
77.	In that context, the Finnish Government has taken note with particular interest of the recent proposal by the Soviet Government concerning the conclusion of an international convention on the strengthening of guarantees of the security of non-nuclear States /A/33J241). As we have emphasized on several occasions, we would find it just and reasonable that those States which have committed themselves to a nuclear-weapon-free status should also receive assurances that nuclear weapons would not be used against their territories in any circumstances. We are encouraged by the declarations made on this subject by the various nuclear-weapon States and we hope that the Soviet initiative will lead to arrangements for the provision of security guarantees by all nuclear-weapon Powers.
7S, My Government hopes that the consensus reached at the tenth special session will be reflected in the forthcoming consideration of the disarmament items on the agenda of this session.
79.	The most tangible outcome of the special session was the decision on disarmament machinery. My Government has consistently held the view that a relatively independent negotiating body with a central position and of limited size is the crucial dement in the multilateral disarmament machinery. We are convinced that the new Committee on Disarmament will be able to discharge its duties effectively.
80.	We hope for early results from the negotiations for an agreement at the second series of the Strategic Arms limitation Talks and a comprehensive test-ban treaty, as indeed is called for in the Final Document of the special session. An agreement and a comprehensive test-ban would, more than any thing else, have a positive impact on disarmament and oil relations between the Powers concerned. Thus they would, we believe, strengthen detente to the benefit of all.
81.	Over the past few years, developments in military technology have increased the importance of the regional approach to arms control and disarmament. Most alarmingly, nuclear-weapons technology has been developed with notions of limited nuclear-war in mind. Stressing the gravity of those trends, the President of Finland recently developed further the idea he had first put forward in 1963 concerning the establishment of a nuclear-weapon-free zone in northern Europe. He proposed a Nordic arms control arrangement which would aim at isolating the Nordic countries as completely as possible from the effects of nuclear strategy in general and new nuclear-weapons technology in particular.
82.	in Africa, the need for political change is more pressing than it is anywhere else. The repression of the vast majority of the population in southern Africa by the white minorities continues to challenge the credibility of the United Nations. The United Nations and its Members are committed to the eradication of the policy of apartheid and to the search for peaceful, just solutions. Apartheid inevitably leads to violence. It is ultimately a self-defeating policy, because it will be resisted as long as it is practised.
83.	The Nordic Foreign Ministers have agreed on an action programme of certain economic and other measures against South Africa. At their recent meeting in Stockholm they stressed that international pressure on South Africa must be increased and they decided to consider further Nordic proposals to that effect. The most effective parts of such an action programme would, of course, be binding measures taken by the Security Council.
84.	For the last 15 months the international community has mounted an intensive diplomatic effort designed to bring Namibia to independence by peaceful means. My Government, as well as the Governments of tire other Nordic countries, has throughout given its support to those efforts. It has also declared itself prepared to assist the United Nations in the implementation of the plan within the framework of Security Council resolution 385 (1976), which emerged from the talks.
85.	It would be tragic indeed if the Government of South Africa at this last moment closed the avenues to a peaceful settlement. It would then remain for the international community to use every means at its disposal to see to it that Namibia became independent within the terms laid down by the United Nations. Dare we still hope that the South African Government will after all be able to see what is in its own interest?
86.	In Zimbabwe, the goal of independence under genuine majority rule has not been attained. The search for justice and peace must continue. A solution that excludes any party concerned would fall short of this goal. Meanwhile, all States Members of the United Nations must strictly implement tire sanctions against the Salisbury regime as adopted by the Security Council.
87.	In some other parts of Africa, the international community has witnessed events that have led to violence and bloodshed, despite laudable efforts by the OAU to bring about peaceful settlements.
88.	With regard to the situation in the Middle East, I should like to reiterate that Finland supports a peaceful and comprehensive solution, based on Security Council resolutions 242 (1967) and 338 (1973), a solution which furthermore must make provision for the legitimate rights of the Palestinians, including their right to national self-determination. In our opinion, many avenues may lead to peace, and in this spirit we have noted with interest the results of the recent summit meetings of the leaders of Egypt, Israel and the United States at Camp David. A final evaluation of these results will, of course, depend on their contribution towards a comprehensive solution acceptable to all parties.
89.	The crisis situations in the Middle East and southern Africa, as well as in many other problem areas, are not only problems of nations and States and of their security and their sovereignty; in the final analysis they are all problems of the rights of human beings. These are special cases, but they suffice to show that respect for human rights and fundamental freedoms, as expressed in the Charter and in other basic instruments, is indeed at the core of international relations today. By solving international problems we can stop the most flagrant violations of human rights.
90.	In a broader perspective, concern about and respect for human rights-civil and political as well as economic, social and cultural-must be taken into account whenever programmes and guidelines for future action are adopted within the United Nations system. At the same time, the standard-setting work and other obligations of the United Nations, as well as the effective implementation of international instruments, must be backed up by an efficient international human rights machinery. It would be a fitting tribute to the Universal Declaration of Human Rights, on the occasion of its thirtieth anniversary in December this year, if the General Assembly could make progress in the matter of restructuring the human rights machinery of the United Nations.
91.	When I spoke from this rostrum a year ago,  one phase of the North-South dialogue, the Paris Conference on International Economic Co-operation, had just ended. Today the international economic situation is very similar. Over the past year the international community has not been very successful in finding ways and means to cope with the most burning economic and social problems. It has thus failed to make significant progress towards the New International Economic Order.
92.	Yet past experience has served to create a broad international consensus about the goals for the future. The central importance of economic co-operation for the whole fabric of international relations is now widely acknowledged. The creation of the Committee Established under General Assembly Resolution 32/174, or the Committee of the Whole, was considered a recognition of the need to bring together all elements of international economic co-operation for comprehensive consideration. The early experience of that Committee should be a reason for a serious examination of the decision-making capacity of the international community.
93.	In a longer term perspective, there has been no lack of attempts to resolve problems of economic co-operation. High-level meetings of various groups of nations have been held frequently. One conclusion emerging from this process is that the responsibility for the management of the global economy is shared by each nation. The degree of interdependence between economic policies of nations is such that no lasting solution can be found without giving due attention to the policy objectives of all countries and without taking the interrelationships of these objectives fully into account. The fact that the Committee has not been successful so far should not detract from the validity of this basic conclusion.
94.	The economic and social situation of the world today contains clear and strong warning signals for us all. The severe recession in the world economy, the growing gap between the "haves" and the "have-nots", the seeming inability of international institutions to cope with the fundamental problems at hand, are reasons for alarm. The United Nations has already laid the foundation of the New International Economic Order in its decisions of the sixth and seventh special sessions of the General Assembly [resolutions 3201 (S-VI), 3202 (S-VI) and 3362 (S-VII)]. Recognition of our common fate on this planet should now guide us in our work to build on that foundation.
95.	There are a number of developments which, in the view of my Government, could serve as a basis for our attempts to put an end to the uncertainty which has prevailed in the past years in international economic and social relations.
96.	First, some of the disturbing developments of the last years—such as unsatisfactory growth rates, high rates of inflation and unemployment—have plagued almost all countries. This is likely to promote a broader consensus on the policy objectives and a unity of purpose in finding remedies for the present situation.
97.	Secondly, interdependence has now been generally recognized as the basis of international economic and social relations. This has proved the inadequacy of the old structures and justified the call for the New International Economic Order.
98.	Thirdly, it is important that the will of the international community to continue negotiations, despite temporary setbacks, has prevailed. This will is based on a full recognition of the need for continued effective and systematic consultations at every level and on a need to review the North-South process in a comprehensive manner.
99.	This session of the General Assembly must also set its sights on the fifth session of UNCTAD, which should be seen as an event of major importance to international economic relations. The fifth session, to be held in May 1979, will take place at a time when the North-South dialogue will have reached a stage of concrete negotiations on major issues. UNCTAD has spearheaded this dialogue with its own series of negotiations in many crucial areas of international economic co-operation. The session will also take place on the threshold of the new third development decade. When it meets in Manila in 1979, UNCTAD at its fifth session must thus not only respond to developments in the current negotiations, but must also set the course for years to come.
100.	I should like to refer to one problem area in the process of reshaping the world economy which in the long run will require more attention than it sometimes receives today; the protection of the environment. We must remember that future generations will have to cope with the consequences of our action or inaction today. Full recognition of global interdependence implies that the New International Economic Order will also have to be ecologically sound and based on a proper assessment of global and regional ecological factors; otherwise it will not be durable. The importance of these factors in the long term in many cases implies a reordering of priorities, as well as added emphasis on the distribution of world resources.
101.	In this respect, it is the particular duty of the industrialized countries, which continue to make the greatest impact on the human environment, to adopt such policies of change as will meet the requirements of both global strategies for development and concern for the environment. Finland is ready to go further in this direction in collaboration with other States.
102.	I have spoken about interdependence with reference to relations between nations in solving the problems of the world economy. We must also remind ourselves, however, that there is clear interdependence among the great political, economic and social problems of our time. Decisive progress in development towards the New International Economic Order will require that resources be freed from the arms race and that the energy and ingenuity of mankind can be diverted from political disputes to constructive work. The links between international detente, disarmament and development are increasingly evident.
